COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Scott Morgan v. Amegy Bank National Association

Appellate case number:   01-13-00322-CV

Trial court case number: 2010-51109

Trial court:             189th District Court of Harris County

       On May 9, 2014, Scott D. Morgan filed a settlement status report indicating the parties
were finalizing documents and appellant expected to file necessary motions in regards to this
appeal within 60 days. No motions have been filed since that date.
       Appellant is ORDERED to file either a motion to dismiss or a detailed status update on
settlement arrangements by July 21, 2014. Our suspension of appellate deadlines in our order of
October 31, 2013 may be revoked and a deadline set for appellant’s brief to be filed at any time
based on the response to this order.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: July 15, 2014